Citation Nr: 1522022	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for status post meniscal repair of the left knee with scarring, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for instability of the left knee, evaluated as 30 percent disabling from July 27, 2010 to September 22, 2014, and 0 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2002 to August 2003 and from December 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Rating action also granted service connection for left foot strain and assigned a 10 percent rating.  The Veteran filed a notice of disagreement and a statement of the case was issued in January 2011 but the Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

The Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA and VBMS).  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During the March 2015 Board hearing, the Veteran testified that he experiences regular flare-ups, instability, and locking of the left knee.  Treatment has included 4 knee surgeries "over the past couple of years," injections, prolotherapy, and removal of fluid of the left knee.  He testified that he has primarily sought treatment with Tuckahoe Orthopedics, estimating 20 to 30 times since 2010.  He further testified that he sought treatment from Virginia Orthopedics.

The claims folder contains private treatment records from Tuckahoe Orthopedics, but only through July 2010.  Moreover, there are only two records of knee surgeries, and no records from Virginia Orthopedics.  Remand is necessary for the AOJ to obtain copies of all pertinent treatment records not previously associated with the claims folder and associate them with the claims folder.  See 38 U.S.C.A § 5103A(b)(1) (West 2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Loving v. Nicholson, 19 Vet. App. 96, 101 -02 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims.  After securing any necessary release of authorizations, obtain all identified treatment records, as well as any outstanding VA treatment records.  If any records cannot be obtained after reasonable efforts have been made, the Veteran should be notified of the attempts made, why further attempts would be futile, and allowed the opportunity to provide such records.  38 C.F.R. § 3.159(e) (2014).

2.  After completing the above and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




